Citation Nr: 0917282	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  06-13 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for hypertension secondary 
to service-connected posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The Veteran had active military service from December 1966 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  In that decision, the RO denied the 
Veteran's claim for service connection for hypertension, 
including as secondary to his service-connected posttraumatic 
stress disorder.  Consideration included the question of 
whether hypertension began during the Veteran's period of 
active military service; however, when the Veteran filed his 
appeal in April 2006, he made it clear that he was appealing 
the secondary service connection question only.  The Board 
has limited the issue on appeal accordingly.

The Board acknowledges that following certification of the 
Veteran's appeal by the RO to the Board in December 2006, the 
Veteran submitted additional evidence.  This evidence was 
received by the Board in March 2008.  The Board notes, 
however, that the Veteran waived initial RO consideration of 
this evidence in writing and requested that the Board review 
the newly submitted evidence in the first instance.  There is 
thus no need for the Board to remand review of this evidence 
to the RO.  See 38 C.F.R. § 20.1304 (2008).

Additionally, in written statements submitted to VA in April 
2008, the Veteran submitted claims for service connection for 
gastroesophageal reflux disease secondary to his service-
connected posttraumatic stress disorder and for an increased 
rating for his service-connected residuals of shell fragment 
wound of the left thigh.  As these claims have not been 
adjudicated by the RO, they are not before the Board.  They 
are referred to the RO for appropriate action.


FINDING OF FACT

The Veteran's hypertension has not been caused or made worse 
by service-connected posttraumatic stress disorder.


CONCLUSION OF LAW

The Veteran does not have hypertension that is proximately 
due to or the result of service-connected disability.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to render a decision has been 
accomplished.  

In this respect, through a June 2004 notice letter, the 
Veteran received notice of the information and evidence 
needed to substantiate his claim.  Thereafter, the Veteran 
was afforded the opportunity to respond.  Hence, the Board 
finds that the Veteran has been afforded ample opportunity to 
submit information and/or evidence needed to substantiate his 
claim.  

The Board also finds that the June 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In the letter, the RO also notified 
the Veteran that VA was required to make reasonable efforts 
to obtain medical records, employment records, or records 
from other Federal agencies.  The RO also requested that the 
Veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned June 2004 letter.

The Board notes that although notice regarding an award of an 
effective date or rating criteria was not provided, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the 
Board does not now have such issues before it.  Consequently, 
a remand for additional notification on these questions is 
not necessary.  Nothing about the evidence or any response to 
the RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the claim on appeal.  Here, the 
Veteran's service treatment records have been associated with 
the claims file, as have records of his post-service 
treatment at the Clement J. Zablocki VA Medical Center (VAMC) 
in Milwaukee, Wisconsin, and records of treatment from 
private providers.  A VA medical opinion was obtained in 
December 2004; report of that opinion has been associated 
with the claims file.  Additionally, the Veteran and his 
representative have both submitted written argument, and the 
Veteran has submitted private medical opinions regarding his 
hypertension.  Otherwise, neither the Veteran nor his 
representative has alleged that there are any outstanding 
records probative of the claim on appeal that need to be 
obtained.

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

The Veteran is seeking service connection for hypertension as 
secondary to service-connected posttraumatic stress disorder 
(PTSD).  

Service connection on a secondary basis is warranted when it 
is shown that disability is proximately due to or the result 
of a service-connected disease or injury.  38 C.F.R. § 3.310 
(2006).  

The Board notes that there was an amendment to the provisions 
of 38 C.F.R. § 3.310 in 2006.  See 71 Fed. Reg. 52,744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 
439 (1995), it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the claimant to establish a pre-aggravation baseline level 
of disability for the non-service-connected disability before 
an award of service connection based on aggravation may be 
made.  This had not previously been VA's practice, which 
strongly suggests that the change amounts to a substantive 
change in the regulation.  Given what appear to be 
substantive changes, and because the appellant's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which version favors the claimant.

Relevant evidence of record consists of the Veteran's service 
treatment records and post-service records of his ongoing 
treatment at the Milwaukee VAMC and with private treatment 
providers, as well as report of a VA medical opinion issued 
in December 2004.  

Records of the Veteran's post-service treatment reflect that 
his private treatment provider first found the Veteran to 
have hypertension at a November 2002 treatment visit.  The 
diagnosis was confirmed in July 2003 by the Veteran's private 
physician and was first noted by his treatment providers at 
the Milwaukee VAMC at an October 2003 treatment visit.  No 
diagnosis was assigned at that time.  The Veteran was 
diagnosed with hypertension at the VAMC in November 2003 and 
has received ongoing treatment for the disability since that 
time.  

Report of the December 2004 VA medical opinion reflects that 
the examiner reviewed the claims file and the Veteran's 
medical history, identifying a diagnosis of hypertension.  It 
was noted that the Veteran had had symptoms of PTSD for some 
time and was formally diagnosed with PTSD in March 2004.  The 
examiner pointed out that the Veteran had elevated blood 
pressure in October 2003 and noted that he had been advised 
on diet and exercise.  The examiner noted that, when the 
Veteran was seen in January 2004, his blood pressure remained 
elevated, so he was diagnosed with hypertension and 
medication recommended; however, the Veteran stated that he 
would be more compliant with diet and exercise.  In March 
2004, medication was initiated because of high readings, but 
the Veteran refused to take it.  It was noted that he finally 
agreed to take medication in July 2004, which was increased 
in October 2004.  His blood pressure had been well controlled 
on medication since.  The examiner explained that there is 
"no medical documentation that supports a relationship 
between PTSD [and] hypertension."  She noted that stress can 
cause a temporary elevation in blood pressure that resolves 
when the stress is resolved.  The examiner noted that the 
Veteran's hypertension had been well controlled since he 
became compliant with his medications and concluded that his 
medical history is "without evidence of aggravation from his 
PTSD."  It was opined that hypertension was less likely as 
not caused by or aggravated by PTSD.

The Veteran has also submitted opinions from two private 
treatment providers concerning a possible relationship 
between his hypertension and his service-connected PTSD.  His 
treating PTSD counselor submitted a letter in February 2005 
acknowledging that the Veteran suffers from hypertension and 
noting that one of his PTSD symptoms, hyperarousal, "may 
impact his blood pressure issues."  Similarly, the Veteran's 
private treating physician submitted a letter in March 2006 
stating that the Veteran's "blood pressure did worsen after 
he began treatment for post-traumatic stress disorder."  

Upon consideration of the above evidence, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for service connection for hypertension on a 
secondary basis.  The Board finds that the greater weight of 
the medical evidence is against a finding of a link between 
the Veteran's hypertension and his service-connected PTSD.  

Because the question of whether a disability such as 
hypertension is related to another disorder such as PTSD is a 
medical question requiring expertise, the Board relies upon 
the December 2004 VA examiner's opinion.  The examination 
report reflects that the examiner comprehensively examined 
the Veteran's claims file and understood the medical 
questions asked by the originating agency.  Additionally, the 
VA examiner offered a rationale for her opinion that the 
Veteran's hypertension was less likely than not related to 
service-connected PTSD, relying on the medical records and 
her medical expertise.  Specifically, the examiner noted the 
absence of medical evidence supporting a link between PTSD 
and hypertension and concluded that the Veteran's diagnosed 
hypertension was therefore not linked to his service-
connected PTSD.  

Furthermore, the Board finds persuasive the absence of 
medical evidence to support a finding of a nexus between the 
Veteran's service-connected PTSD and his hypertension.  The 
February 2005 letter offered by the Veteran's treating 
counselor contains speculation regarding the etiology of the 
Veteran's disability, consisting of a statement that the 
Veteran's PTSD symptom of hyperarousal "may impact his blood 
pressure issues."   Similarly, the letter submitted in March 
2006 by the Veteran's private treating physician suggests 
only a temporal relationship between the Veteran's service-
connected PTSD and his hypertension.  Specifically, the 
physician states in the letter that the Veteran's blood 
pressure "did worsen after he began treatment for post-
traumatic stress disorder."  The physician does not 
indicate, however, that there is any link between the 
worsening of the Veteran's hypertension and his treatment for 
PTSD, only that the two events occurred around the same time.  
Although the Veteran has contended that he currently suffers 
from hypertension that is the result of his service-connected 
PTSD, his February 2005 treating counselor's letter offers 
only speculation as to a relationship between his 
hypertension and his PTSD.  Further, the Veteran's private 
physician opined only that the Veteran's hypertension 
worsened around the same time as he began receiving PTSD 
treatment.  The Board thus finds that the February 2005 
treating counselor's letter and the March 2006 private 
physician's statement regarding a possible relationship 
between the Veteran's hypertension and his service-connected 
PTSD are of less evidentiary weight.  For the reasons already 
set forth, the VA examiner's opinion is of greater weight.

In so finding, the Board notes that service connection may 
not be based on speculation or remote possibility.  See 38 
C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); see also 
Davis v. West, 13 Vet. App. 178, 185 (1999); Bostain v. West, 
11 Vet. App. 124, 127-28 (1998); Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996).  In this case, the Veteran's treating 
counselor apparently could not confirm the etiology of the 
Veteran's hypertension without resorting to speculation; his 
private physician did not address the etiology of the 
Veteran's hypertension at all, instead providing a statement 
simply that the Veteran's hypertension and his PTSD treatment 
coincided.  Therefore, these medical opinions do not have the 
required degree of medical certainty required for service 
connection.  The strongest evidence in favor of the Veteran's 
claim is the speculative opinion from his treating counselor 
indicating that the Veteran's current hypertension "may" be 
affected by his service-connected PTSD, and the statement 
from his private physician indicating that the Veteran's 
hypertension worsened at approximately the time he began 
receiving treatment for PTSD.  This evidence is outweighed by 
the medical evidence from the December 2004 VA examiner's 
well-reasoned opinion, which was based on both the Veteran's 
reported history and his medical records, that the Veteran's 
currently diagnosed hypertension was not caused or aggravated 
by PTSD.  

The Board has considered the Veteran's contentions that his 
hypertension is etiologically related to his service-
connected PTSD.  The Veteran, however, has not demonstrated 
that he has any medical expertise to make such an opinion or 
diagnosis.  The Board notes that although the Veteran is 
competent to report symptoms, he does not have medical 
expertise and therefore cannot provide a competent opinion 
regarding diagnosis or causation of his disability.  As a 
layperson without the appropriate medical training and 
expertise, the Veteran is simply not competent to provide a 
probative opinion on a medical matter, such as the etiology 
of any disability.  See Bostain v. West, 11 Vet. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board acknowledges that following certification of the 
Veteran's appeal by the RO to the Board in December 2006, the 
Veteran submitted additional evidence, which was received by 
the Board in March 2008.  This evidence included a copy of a 
past Board decision relating to a claim made by another 
claimant for service connection for hypertension secondary to 
PTSD.  Although the Board strives for consistency in issuing 
its decisions, previously issued decisions will be considered 
binding only with regard to the specific case decided.  Prior 
decisions in other appeals may be considered in a case to the 
extent that at they reasonably relate to the case, but each 
case presented to the Board will be decided on the basis of 
the individual facts of the case in light of the appellate 
procedures and substantive law.  38 C.F.R. § 20.1303 (2008).  
Therefore, while the Board has considered the other decision, 
it is not binding and does not control the outcome of this 
appeal; rather, the facts of this particular case must be the 
determining factor.

For all the foregoing reasons, the Veteran's claim for 
service connection for hypertension as secondary to service-
connected PTSD must be denied.  In reaching this conclusion, 
the Board has considered the provisions of 38 U.S.C.A. § 
5107(b); however, the preponderance of the evidence is 
against the Veteran's claim.  See 38 U.S.C.A § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Service connection for hypertension as secondary to PTSD is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


